Citation Nr: 1015565	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-49 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to June 
2008.  His MOS was combat engineer.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for posttraumatic stress disorder 
(PTSD), a right knee sprain, and a left knee sprain.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
September 2009 with respect to all three issues.  The RO 
provided a Statement of the Case (SOC) in November 2009.  In 
December 2009, the Veteran timely filed a substantive appeal 
with respect to only the PTSD issue.  The Veteran has not 
perfected an appeal of the knee claims, and they are not part 
of the current decision.  See 38 C.F.R. § 20.200 (appeal 
before Board consists of timely filed notice of disagreement 
in writing and, after the issuance of a statement of the 
case, a substantive appeal).  

The issue has been recharacterized to better reflect the 
evidence and allegations of record.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.

The Veteran contends that he has PTSD as a result of 
stressors incurred during his service in Iraq.

May 2009 VA treatment records reflect a positive PTSD 
screening, a negative depression screening, and an Axis I 
diagnosis of "rule out PTSD."  A psychiatrist eventually 
diagnosed adjustment disorder with anxiety features.  
Specifically, she noted that the Veteran's Axis IV stressors 
were mild to moderate due to his combat experience in Iraq.  
A July 2009 VA PTSD examination report indicates that the 
Veteran endorsed some mild symptoms of PTSD, but not enough 
for a diagnosis.  The examiner did not make an Axis I 
diagnosis.  Instead, she determined that the Veteran did not 
appear to have any functional problems.

The Veteran has claimed service connection for PTSD, and that 
disorder has been adjudicated by the RO.  Specifically, in an 
August 2009 rating decision, the RO found that the Veteran 
engaged in combat while on active duty in Iraq, but 
determined that the medical evidence did not show a confirmed 
diagnosis of PTSD.
While the Veteran apparently exhibits mild symptoms of PTSD, 
he has not been diagnosed with this disorder.  He has, 
however, been diagnosed with an adjustment disorder with 
anxiety features.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the CAVC essentially determined that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Accordingly, the Board has 
recharacterized the May 2009 claim for service connection for 
PTSD as a claim for service connection for an acquired 
psychiatric disability.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	Provide the Veteran with a VA 
psychiatric examination.  The claim 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in 
conjunction with the requested study.  
The examiner must be informed of 
exactly what stressor(s) is/are 
verified.  If a diagnosis of PTSD is 
made, the examiner should specify (1) 
whether each confirmed stressor was 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the record 
by the AMC/RO and found to be 
sufficient to produce PTSD by the 
examiner.  If the examination results 
in psychiatric diagnosis/es other 
than PTSD, the examiner should offer 
an opinion as to the etiology of each 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that such 
disorder is related to active 
service.
   
A full and complete rationale for all 
opinions expressed is required.

2.	Following completion of the 
development requested, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



